     Case 2:19-cv-02114-JFW-JEM Document 22 Filed 06/02/20 Page 1 of 1 Page ID #:2174



1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                 )
       ROBYN L. BUELL,                             )     Case No. CV 19-02114-JFW-JEM
12                                                 )
                                  Plaintiff,       )
13                                                 )     ORDER ACCEPTING FINDINGS AND
                    v.                             )     RECOMMENDATIONS OF UNITED
14                                                 )     STATES MAGISTRATE JUDGE
       ANDREW M. SAUL, Commissioner of             )
15     Social Security Administration,             )
                                                   )
16                                Defendant.       )
                                                   )
17

18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
19     and the Report and Recommendation of the United States Magistrate Judge. Plaintiff has
20     filed Objections, and the Court has engaged in a de novo review of those portions of the
21     Report and Recommendation to which Plaintiff has objected. The Court accepts the findings
22     and recommendations of the Magistrate Judge.
23           IT IS HEREBY ORDERED that Judgment shall be entered AFFIRMING the
24     Commissioner’s decision to deny Social Security Disability Insurance benefits to Plaintiff and
25     DISMISSING this action with prejudice.
26

27     DATED: June 2, 2020
                                                              JOHN F. WALTER
28                                                     UNITED STATES DISTRICT JUDGE
